Citation Nr: 1131168	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma, prior to May 15, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for asthma, from May 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for asthma, and assigned a 10 percent evaluation for it, effective April 11, 2006.  This case was previously before the Board in September 2009, and was remanded for additional development of the record.  By rating action dated January 2011, the RO assigned a 30 percent evaluation for asthma, effective May 15, 2008.  The Veteran continues to disagree with the assigned evaluation.


FINDINGS OF FACT

1.  Prior to April 14, 2008, the Veteran's asthma was mild and required oral or inhalational bronchodilator therapy intermittently.

2.  From April 14, 2008, the Veteran's asthma required the regular use of inhalational bronchodilator therapy.  

3.  The Veteran does not require monthly visits for treatment of exacerbations and is not on systemic or parenteral steroids.



CONCLUSIONS OF LAW

1.  Prior to April 14, 2008, the criteria for an initial evaluation in excess of 10 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for an initial evaluation of 30 percent, but no more, for asthma have been met, effective April 14, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a September 2006 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on her employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the Veteran's testimony at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has staged the service-connected bilateral pes planus by assigning various ratings during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 100 percent evaluation may be assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.  When forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation may be assigned.  When forced expiratory volume in one second is 71 to 80 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6602.

On VA examination in October 2006, the Veteran reported she had a cough with purulent sputum.  She stated she did not have any asthma attacks.  She claimed she contracted infections easily from her respiratory condition which required antibiotics about four times a year.  She stated she used anti-inflammatory medication.  An examination of the lungs showed breath sounds were symmetric.  There were no rhonchi or rales.  The expiratory phase was within normal limits.  A chest X-ray was within normal limits.  A pulmonary function test revealed FEV-1 was 87 percent of predicted, and FEV-1/FVC was 77.13 percent.  The test was interpreted as normal.  There was no diagnosis regarding the Veteran's claimed respiratory distress as there was no pathology to render one.  The examiner stated she did not have any complications secondary to her pulmonary disease.

A pulmonary function test was performed at a private facility in December 2006.  FEV-1 was 81 percent of predicted, and FEV-1/FVC was 67 percent.  It was indicated the test showed the Veteran had a mild obstruction primarily of the small airways, and was consistent with a recent exacerbation of bronchial asthma.  It was stated the Veteran would benefit from aggressive bronchodilator/anti-inflammatory therapy if clinically indicated.  When seen about one week later, there was faint end expiratory wheezing on forced expiration.  The impressions were combination of allergic rhinitis, possible sinusitis and reactive airway dysfunction.  Singulair and Advair were prescribed.  Another pulmonary function test in 2007 demonstrated FEV-1 was 90 percent of predicted and FEV-1/FVC was 72 percent.

In a statement received on April 14, 2008, a private physician related she saw the Veteran in December 2007 for intermittent asthma.  The examiner stated the Veteran regularly used inhalational anti-inflammatory medication.

VA outpatient treatment records dated from 2008 to 2010 have been associated with the claims folder.  A list of the Veteran's medications on May 5, 2008 included Advair.  The Veteran was seen in the pulmonary clinic on May 16, 2008.  It was noted she had been given inhaled steroids when she lived in another state.  The impression was asthma, mildly intermittent.  It was noted she was to continue with inhaled steroids and Albuterol.

A pulmonary function test at a VA facility in May 2010 revealed FEV-1 was 107 percent of predicted and FEV-1/FVC was 71 percent.

The Veteran was afforded a VA respiratory examination in July 2010.  She asserted her asthma had worsened to the point she needed chronic daily therapy for control of her symptoms.  It was noted she used an inhaled anti-inflammatory daily.  She did not use oral or parenteral steroids.  She reported she used antibiotics once a year or less.  An examination revealed no abnormal breath sounds.  It was noted the May 2010 pulmonary function test was normal.  The diagnosis was asthma.  It was stated there were no effects on her usual daily activities or her work.

The initial question is whether a rating in excess of 10 percent is warranted prior to May 15, 2008.  It is clear the pulmonary function tests conducted in 2006 and 2007 do not provide a basis for a higher rating.  The Board points out it was concluded following the December 2006 test the Veteran had only a mild obstruction.  However, the report from a private physician received on April 14, 2008 establishes she regularly used inhalation therapy for her asthma.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that this is the appropriate date for the assignment of a 30 percent rating.  There is no clinical evidence prior to this date of such use of inhalational medication.  There is no basis, however, for a higher rating from that date.  There is no clinical evidence in the record the Veteran requires monthly visits for treatment of exacerbations of asthma, or that she uses systemic corticosteroids for her asthma.  It was specifically indicated on the July 2010 VA examination that the Veteran was not on either oral or parenteral steroids.  

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of asthma prior to April 14, 2008.  In the absence of the required findings, there is no basis on which a rating in excess of 10 percent may be assigned for asthma prior to April 14, 2008, or that a rating in excess of 30 percent is warranted from that date. 

The Board has also considered whether the Veteran's service-connected asthma presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for asthma, prior to April 14, 2008, is denied.

An initial evaluation of 30 percent for asthma is granted, from April 14, 2008, subject to the governing law and regulations pertaining to the payment of monetary benefits.

An initial evaluation in excess of 30 percent for asthma from April 14, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


